Exhibit 10.1

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

     Facility
ID   

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006   1    112   

Royal Oaks Healthcare & Rehab Ctr.

   $ 2,051,931.00    2.0828679 % 2    113   

Southwood Health & Rehab Center

     1,012,293.00    1.0275553 % 3    114   

Arden Rehab & Healthcare Center

     883,695.00    0.8970184 % 4    127   

Northwest Continuum Care Center

     453,487.00    0.4603242 % 5    132   

Madison Healthcare & Rehab Center

     718,295.00    0.7291247 % 6    137   

Sunnybrook Alzheimer’s & HC Spec.

     845,188.00    0.8579309 % 7    138   

Blue Ridge Rehab. & Healthcare Ctr.

     555,569.00    0.5639453 % 8    140   

Wasatch Care Center

     463,235.00    0.4702192 % 9    150   

Nob Hill Healthcare Center

     2,735,082.00    2.7763187 % 10    165   

Rainier Vista Care Center

     1,535,019.00    1.5581624 % 11    167   

Canyonwood Nursing & Rehab. Ctr.

     1,125,935.00    1.1429107 % 12    180   

Vancouver Healthcare & Rehab. Ctr.

     636,043.00    0.6456326 % 13    185   

Heritage Health & Rehab Center

     211,389.00    0.2145761 % 14    188   

Cypress Pointe Rehab & HC Center

     916,235.00    0.9300490 % 15    190   

Winston-Salem Rehab & HC Center

     959,836.00    0.9743074 % 16    191   

Silas Creek Manor

     543,250.00    0.5514406 % 17    198   

Harrington House Nursing & Rehab Center

     1,391,837.00    1.4128217 % 18    218   

Cascade Rehab & Care Center

     669,577.00    0.6796722 % 19    221   

Lewiston Rehabilitation & Care Ctr.

     584,261.00    0.5930699 % 20    247   

St. George Care and Rehab. Center

     1,058,723.00    1.0746853 % 21    280   

Winchester Centre for Health/Rehab.

     1,047,066.00    1.0628526 % 22    286   

Columbia Healthcare Facility

     800,517.00    0.8125864 % 23    327   

Laurel Ridge Rehab & Nursing Center

     506,259.00    0.5138919 % 24    335   

Lawton Healthcare Center

     1,330,844.00    1.3509091 % 25    406   

Muncie Health Care & Rehab.

     860,269.00    0.8732392 % 26    409   

Mountain Valley Care & Rehab

     371,161.00    0.3767570 % 27    416   

Park Place Health Care Center

     1,209,447.00    1.2276818 % 28    433   

Parkview Acres Care & Rehab Center

     566,248.00    0.5747853 % 29    436   

Valley Healthcare & Rehab Center

     638,869.00    0.6485012 % 30    441   

Mountain Towers Healthcare & Rehab

     719,720.00    0.7305712 % 31    452   

Sunnyside Care Center

     472,477.00    0.4796005 % 32    462   

Queen Anne Healthcare

     1,258,464.00    1.2774378 % 33    482   

Wind River Healthcare & Rehab Ctr.

     712,104.00    0.7228404 % 34    483   

Sage View Care Center

     577,621.00    0.5863298 % 35    501   

Blue Hills Alzheimer’s Care Center

     1,176,586.00    1.1943254 % 36    507   

Country Manor Rehab & Nursing Center

     1,487,494.00    1.5099209 %



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006   37    516   

Hammersmith House Nursing Care Center

   736,524.00    0.7476285 % 38    518   

Timberlyn Heights Nursing & Alzheimer’s Center

   610,298.00    0.6194994 % 39    525   

La Veta Healthcare Center

   758,618.00    0.7700557 % 40    529   

Bolton Manor Nursing Home

   1,124,679.00    1.1416358 % 41    537   

Quincy Rehab. & Nursing Center

   702,357.00    0.7129464 % 42    550   

Norway Rehab & Living Center

   324,261.00    0.3291499 % 43    552   

Shore Village Rehab & Nursing Center

   341,002.00    0.3461433 % 44    555   

Brentwood Manor Rehab & Nursing Center

   384,702.00    0.3905021 % 45    558   

Fieldcrest Manor Nursing Home

   157,460.00    0.1598340 % 46    560   

Franklin Woods Health Care Center

   447,110.00    0.4538511 % 47    562   

Andrew House Healthcare

   695,232.00    0.7057140 % 48    567   

Nutmeg Pavilion Healthcare

   615,643.00    0.6249250 % 49    572   

Winchester Place Nsg. & Rehab. Ctr.

   830,493.00    0.8430143 % 50    573   

Eagle Pond Rehab. & Living Center

   1,428,615.00    1.4501542 % 51    577   

Minerva Park Nursing & Rehab Center

   471,273.00    0.4783784 % 52    581   

Blueberry Hill Healthcare

   1,270,759.00    1.2899182 % 53    582   

Colony House Nursing & Rehab Center

   1,264,327.00    1.2833892 % 54    588   

Walden Rehab. & Nursing Center

   1,069,983.00    1.0861151 % 55    591   

Dover Rehab. & Living Center

   1,342,114.00    1.3623490 % 56    593   

Hanover Terrace Healthcare

   1,071,501.00    1.0876560 % 57    635   

Coshocton Health & Rehab. Center

   527,551.00    0.5355049 % 58    640   

Las Vegas Healthcare & Rehab Center

   1,056,891.00    1.0728257 % 59    655   

Federal Heights Rehab. & Nsg. Ctr.

   773,494.00    0.7851559 % 60    660   

Savannah Specialty Care Center

   571,011.00    0.5796201 % 61    704   

Guardian Care of Roanoke Rapids

   981,465.00    0.9962625 % 62    707   

Rehab. & Nursing Center of Monroe

   872,758.00    0.8859165 % 63    724   

Rehab. & Health Center of Gastonia

   957,139.00    0.9715698 % 64    738   

Bay View Nursing & Rehab Center

   1,321,588.00    1.3415135 % 65    742   

Sonoran Rehab & Care Center

   553,512.00    0.5618573 % 66    745   

Aurora Care Center

   568,434.00    0.5770043 % 67    767   

Colony Oaks Care Center

   571,974.00    0.5805976 % 68    769   

North Ridge Med. & Rehab Center

   819,241.00    0.8315927 % 69    775   

Sheridan Medical Complex

   419,931.00    0.4262623 % 70    776   

Woodstock Health & Rehab. Center

   652,529.00    0.6623672 % 71    779   

Westview Nursing & Rehab Center

   398,439.00    0.4044463 % 72    784   

Northfield Center for Health & Rehab

   654,243.00    0.6641070 % 73    806   

Chapel Hill Rehab & Healthcare Center

   808,016.00    0.8201984 % 74    825   

Nansemond Pointe Rehab. & HC Ctr.

   1,554,340.00    1.5777747 % 75    829   

River Pointe Rehab. & Healthc. Ctr.

   686,766.00    0.6971203 %



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006   76    868   

Lebanon County Manor

     501,011.00    0.5085647 % 77    884   

Masters Health Care Center

     1,017,460.00    1.0328002 % 78    4602   

Kindred Hospital So. Florida Coral Gables Campus

     1,758,403.00    1.7849144 % 79    4618   

Kindred Hospital Oklahoma City

     1,007,487.00    1.0226768 % 80    4619   

Kindred Hospital Pittsburgh

     1,264,586.00    1.2836521 % 81    4628   

Kindred Hospital Chattanooga

     1,132,144.00    1.1492133 % 82    4633   

Kindred Hospital Louisville

     3,634,409.00    3.6892049 % 83    4637   

Kindred Hospital Chicago North Campus

     3,664,039.00    3.7192816 % 84    4638   

Kindred Hospital Indianapolis

     1,580,093.00    1.6039160 % 85    4652   

Kindred Hospital North Florida

     3,727,204.00    3.7833989 % 86    4656   

Kindred Hospital Phoenix

     1,456,779.00    1.4787428 % 87    4680   

Kindred Hospital St. Louis

     1,620,998.00    1.6454377 % 88    4690   

Kindred Hospital Chicago Northlake Campus

     2,345,796.00    2.3811635 % 89    4822   

Kindred Hospital San Francisco Bay Area

     2,809,511.00    2.8518699 % 90    4842   

Kindred Hospital Westminster

     6,315,948.00    6.4111734 % 91    4848   

Kindred Hospital San Diego

     1,196,530.00    1.2145700 %                          

Total Master Lease # 1

   $ 98,514,697.00    100.00000 %                    